Citation Nr: 0008512	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-29 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, post-operative radical prostatectomy. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from April 1951 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for adenocarcinoma of 
the prostate.  


REMAND

The RO denied the veteran's claim, in part, because prostate 
cancer was not a radiogenic disease as defined by 38 C.F.R. § 
3.311(b)(2) (1999).  Subsequent to the RO's April 1997 
decision, § 3.311 was amended and prostate cancer is 
enumerated as a radiogenic disease.  38 C.F.R. § 
3.311(b)(2)(xxiii) (1999); See 63 Fed. Reg. 50994 (September 
24, 1998).

To consider service connection under section 3.311, the 
evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) the veteran 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest five years or more after 
exposure.  38 C.F.R. §§ 3.311(b)(1), (b)(2), and (b)(5)(iv) 
(1999).  If any of the foregoing three requirements has not 
been met, service connection for a disease claimed 
as secondary to exposure to ionizing radiation will not be 
granted under § 3.311.  38 C.F.R. § 3.311(b)(1)(iii) (1999).

The record contains evidence that the veteran participated in 
Operation Castle, atomic test at Eniwetok Proving Ground, 
Marshall Islands in 1954.  The record further contains 
diagnosis of adenocarcinoma of the prostate in November 1991, 
more than five years after exposure.  

In all claims in which it is established that a radiogenic 
disease first became manifested after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose.  38 C.F.R. § 3.311(a)(1) (1999).  In claims 
based upon participation in atmospheric nuclear testing, dose 
data will in all cases be requested from the appropriate 
office of the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(i) (1999).  The claim must then be forwarded 
for review of the Under Secretary for Benefits, including, if 
necessary, referral for an advisory medical opinion from the 
Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should obtain an estimate of any 
radiation dose exposure the veteran may 
have had while in service from the 
Department of Defense.  The Department of 
Defense should also be asked to clarify 
the dates of the veteran's presence and 
participation in atmospheric testing.

2. If the veteran's exposure to ionizing 
radiation in service is shown after the 
above development, the RO should then 
develop the claim for service connection 
for adenocarcinoma of the prostate under 
the provisions of 38 C.F.R. § 3.311(b), 
including referral to the Under Secretary 
for Benefits.  

3. The RO should then adjudicate the claim 
for service connection for adenocarcinoma 
of the prostate, including whether such 
disorder is the result of exposure to 
ionizing radiation.  If the claim remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, and 
reflects detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


